                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

VENTIVE, LLC,                                 Case No. 1:18-cv-00120-DCN
      Plaintiff,                              MEMORANDUM DECISION AND
                                              ORDER
       v.
CARING PEOPLE, LLC, a limited
liability company organized under the
laws of Florida, (now d/b/a
HannaKaylie, LLC),
CARINGONDEMAND, LLC, a limited
liability company organized under the
laws of Delaware, and AVIOR
SCIENCES, LLC, a limited liability
company organized under the laws of
Delaware,
      Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Plaintiff Ventive, LLC’s Motion to Appoint an

Arbitrator. Dkt. 18. Having reviewed the record and briefs, the Court finds that the facts

and legal arguments are adequately presented. Accordingly, in the interest of avoiding

further delay, and because the Court finds that the decisional process would not be

significantly aided by oral argument, the Court will address this motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons outlined below, the

Court finds good cause to GRANT Plaintiff’s Motion to Appoint an Arbitrator.




ORDER - 1
                                    II. BACKGROUND

       This Court recounted the background of this dispute in its previous order staying

the case. Dkt. 16, at 1-3. The Court now incorporates that background in full by

reference. Since then, the United States District Court for the Southern District of Florida

(“Florida court”) issued an order in the Florida action compelling arbitration, but

“decline[d] to decide the question of the appropriate forum for arbitration,” and closed

the case. CaringOnDemand, LLC v. Ventive LLC, No. 18-cv-80211-BLOOM/Reinhart,

2018 WL 3093543, at *3-5 (S.D. Florida June 22, 2018).

       On June 27, 2018, Plaintiff filed a Motion to Lift the Stay imposed in the Idaho

action, and to Appoint an Arbitrator. Dkt. 18. This Court lifted the stay on June 28, 2018,

but did not rule on the Motion to Appoint an Arbitrator. See Dkt. 19. On July 6, 2018,

Defendants Caring People, LLC, and CaringOnDemand, LLC filed their Second Motion

to Dismiss the Idaho action, arguing that the collateral attack doctrine bars any relief

Plaintiff seeks, including the appointment of an arbitrator, and therefore this Court lacks

jurisdiction over the dispute. However, in subsequent filings, Defendants reversed their

position and joined Plaintiff’s request for this Court to appoint an arbitrator. Dkt. 24, at 4

(“Notwithstanding the Collateral Attack Rule, Defendants Join in the Pending Request

for Appointment of an Arbitrator . . . Because of the practical realities arising from the

Florida court's refusal to act, Defendants will join with Ventive in this request.”).

(capitalization in original). The Court ultimately denied Defendants’ Second Motion to

Dismiss, and joined Avior Sciences, LLC as a party defendant in this case. Dkt. 29, at 8-

9.

ORDER - 2
                                       III. ANALYSIS

       Defendants raised only one argument in opposition to Ventive’s Motion to

Appoint an Arbitrator—that it was an impermissible collateral attack. The Court has

already rejected this argument and explained that the collateral attack doctrine does not

apply. Dkt. 29, at 7. Additionally, Defendants have since joined Plaintiff’s request for this

Court to appoint an arbitrator. Accordingly, the Court GRANTS Plaintiff’s Motion to

Appoint an Arbitrator.

       Such an appointment is governed by Section 9 of the Federal Arbitration Act, 9

U.S.C. § 5, which states:

       If in the agreement provision be made for a method of naming or
       appointing an arbitrator or arbitrators or an umpire, such method shall be
       followed; but if no method be provided therein, or if a method be provided
       and any party thereto shall fail to avail himself of such method, or if for any
       other reason there shall be a lapse in the naming of an arbitrator or
       arbitrators or umpire, or in filling a vacancy, then upon the application of
       either party to the controversy the court shall designate and appoint an
       arbitrator or arbitrators or umpire, as the case may require, who shall act
       under the said agreement with the same force and effect as if he or they had
       been specifically named therein; and unless otherwise provided in the
       agreement the arbitration shall be by a single arbitrator.

The arbitration clause at issue in this case states:

       This Agreement will be construed in accordance with the laws of Florida as
       applied to a contract to be fully performed therein and without reference to
       laws pertaining to conflict of laws. THE PARTIES agree to waive all rights
       to a trial by jury and hereby agree to submit all disputes to binding
       arbitration, which shall be submitted and conducted by one arbitrator, the
       costs of which shall be equally shared among THE PARTIES. The parties
       agree that the arbitrator shall have authority to grant injunctive or other
       forms of equitable relief to any party. Any arbitration relating to a dispute
       under Section 5 of this Agreement shall be conducted in Boise, Idaho or
       within 10 miles of CONSULTANT'S principal place of business, Any
       arbitration relating to Section 2 shall be conducted in Delray Beach, Florida

ORDER - 3
       or within 10 miles of COMPANIES SCIENCE's principal place of
       business. Any arbitration relating to Sections 2 and 5 shall take place in
       Boise or Delray Beach, or within 10 miles of the principal place of business
       of whichever party first demands arbitration in writing pursuant to this
       Agreement. The prevailing party of any such arbitration or dispute shall be
       awarded all costs of arbitration including attorney's fees and travel costs. It
       is specifically understood and agreed that any party may enforce any award
       rendered pursuant to the arbitration provisions of this Section by bringing
       suit in any court of competent jurisdiction.

Dkt. 1-1, at 5-6.

        The arbitration agreement provision does not provide a method of naming an

arbitrator. It simply requires that one arbitrator conduct the proceedings. The parties have

been unable to agree on an arbitrator, and now ask the Court to make an appointment

instead. Rather than doing so immediately, the Court deems it appropriate to receive

input from the parties, as set forth in the order below.



                                        IV. ORDER

The Court HEREBY ORDERS:


   1. Plaintiff’s Motion to Appoint an Arbitrator (Dkt. 18) is GRANTED.

   2. Within two weeks of entry of this Order, the parties must submit a joint list of no

       more than three potential arbitrators, with information regarding each potential

       arbitrators’ qualifications. If the parties are unable to reach mutual agreement,

       Plaintiff must submit a list of two proposed arbitrators, and Defendants

       (collectively) must submit a list of two proposed arbitrators. When choosing

       potential arbitrators, the parties must take into consideration the arbitrators’


ORDER - 4
     availability to initiate and complete the arbitration within a reasonable time.


                                                DATED: October 12, 2018


                                                _________________________
                                                David C. Nye
                                                U.S. District Court Judge




ORDER - 5
